Exhibit 10.1
SUMMARY SHEET OF DIRECTOR COMPENSATION


The following summary sets forth current annual rates of cash and equity
compensation for non-management directors, effective immediately following the
May 9, 2017 Board meeting.
 
 
 
 
 
 
 
 
Compensation Item
 
Prior Year
Compensation
 
Current Year
Compensation
Cash Compensation
 
 
 
 
 
 
Board Retainer
 
$
80,000
 
$
80,000
Audit Committee
 
 
 
 
 
 
Chair Retainer
 
$
25,000
 
$
25,000
Member Retainer
 
$
10,000
 
$
10,000
Compensation Committee
 
 
 
 
 
 
Chair Retainer
 
$
20,000
 
$
20,000
Member Retainer
 
$
8,000
 
$
8,000
Nominating & Corporate Governance Committee
 
 
 
 
 
 
Chair Retainer
 
$
15,000
 
$
15,000
Member Retainer
 
$
7,000
 
$
7,000
Equity Compensation - Restricted Stock or Restricted Stock Units
 
 
 
 
 
 
Board Chair Retainer (including director retainer)
 
$
285,000
 
$
285,000
Director Retainer
 
$
135,000
 
$
135,000





Directors may defer their cash compensation by participating in the Company’s
Deferred Compensation Program, effective as of December 1, 2011 (filed February
24, 2012 as Exhibit 10.13 to the Company’s Form 10-K).


Directors may receive the equity component of their compensation in restricted
stock or restricted stock units (RSUs). In either case, the awards generally
have a 12-month vesting period, ending on the day preceding the next annual
meeting of shareholders. Vesting accelerates in the event of death, disability
or a change in control of the Company. The number of shares or units is
calculated by dividing the dollar value of the award by the closing price of the
Company’s stock on the grant date. RSUs are settled in shares of common stock
and earn dividend equivalents at a 20% discount to the market price of Company
stock on the dividend payment date. Directors may elect to defer settlement of
the RSU award for 2 to 10 years after the grant date.


The Company pays for travel expenses incurred by the directors to attend Board
meetings.


Our employee directors do not receive additional compensation for their Board
service.

